JUSTICE STEIGMANN, dissenting: Plaintiff argues on appeal that the Secretary’s decision was against the manifest weight of the evidence. The basis of this argument is that the Secretary presented no evidence other than plaintiff’s driving record (prior to 1985) to establish that plaintiff (1) would not be a safe and responsible driver, and (2) would endanger the public safety and welfare. In my judgment, nothing beyond that driving record is required to establish these two propositions. Given how bad plaintiff’s driving record is, I am unwilling to find the Secretary’s conclusion (that plaintiff’s driving privileges should not be restored) to be contrary to the manifest weight of the evidence, particularly regarding the issue of whether plaintiff would endanger the public safety and welfare. In my judgment, this is not even a case of undue hardship; instead, it is a case of serious inconvenience. The record shows that plaintiff is getting to work and that his employer is making accommodations due to plaintiff's having no driving privileges. Undue hardship ought to mean that plaintiff is going to lose his job if he does not get his driving privileges restored, not merely that his circumstances will be difficult, seriously inconvenient, or expensive. Plaintiff is not even entitled to a RDP, let alone restoration of full driving privileges. The majority opinion twice makes reference to defendant’s having no driving violations since October 1985, suggesting thereby that this should have been a significant factor in April 1990, when the Secretary was deciding whether plaintiff’s driving privileges should be restored. I disagree. Because defendant had no driver’s license from October 1985 to April 1990, the absence of any traffic violations during this period shows only that plaintiff had not violated (or had not been caught violating) the prohibition against his driving a motor vehicle. It seems strange to me that an individual’s forbearance from committing a Class A misdemeanor (driving while license revoked, in violation of section 6 — 303 of the Illinois Vehicle Code (Ill. Rev. Stat. 1989, ch. 951/2, par. 6 — 303)) should earn him the approbation of the Secretary or this court. I confess I have no sympathy for the plight of this plaintiff or other convicted drunk drivers who whine to the courts about the Secretary’s reluctance to restore their driving privileges. The costs and inconveniences associated with the loss of their driving privileges are the product of their dangerous criminal behavior. Too many drunk drivers, like this plaintiff, “get religion” too late; they are stuck with the consequences of their driving records, and they have earned society’s skepticism regarding whether and when they may safely be returned to the highways. In the present case, given plaintiff’s miserable traffic record, I would require many years of both total abstinence and a demonstrable lack of criminality before I would feel comfortable seeing him back on the highways. Reversing the Secretary and restoring plaintiff’s driving privileges, as the majority has done, suggest that this society is not yet serious about addressing the havoc on our highways created by drunk drivers. I respectfully dissent.